JOHNSTONE, Justice,
dissenting.
Because I believe the majority has misconstrued the intent and purpose of KRS 15.520, I respectfully dissent.
KRS 83A.080(2) clearly gives Mayor Hays the right to terminate Sheldon as an at-will employee unless “otherwise provided by statute or ordinance.” I disagree with the majority’s conclusion that KRS 15.520 creates *500an exception to the at-will doctrine in this case.
“Ordinarily an employer may discharge [an] at-will employee for good cause, no cause, or for a cause that some might view as morally indefensible.” Grzyb v. Evans, Ky., 700 S.W.2d 399, 400 (1985). In terminating Sheldon, Hays did not mention the complaint from Cummings as grounds for termination. In a letter dated November 11, 1993, Hays explained to Sheldon in pertinent part:
It is in the best interest of the city government to have a Mayor and Police Chief who can work together effectively. That is not the case here and I have released you from your employment.
These stated grounds for termination fit within the “terminable at-will” doctrine. This should have been the end of the matter. However, because Hays testified in a deposition that Cummings’ complaint was one of the reasons he was dissatisfied with Sheldon’s performance, the majority concludes that Sheldon was entitled to the due process protections set forth in KRS 15.520.
The due process protections of KRS 15.520 only come into play if a police officer is charged with some violation of rules and regulations or accused of some crime. This is amply evidenced by the language of the statute itself.
When a hearing is to be conducted ... the following administrative due process rights shall be recognized and these shall be the minimum rights afforded any police officer charged. KRS 15.520(l)(h) (emphasis added).
Moreover, Cummings’ complaint did not involve any allegations of criminality; thus, it falls under the purview of KRS 15.520(l)(a)(2), which requires that “an affidavit, signed and sworn to by the complainant, shall be obtained.” KRS 15.520(3) provides in pertinent part, “[i]f a complaint is required to be obtained ... the department may investigate [unsworn] allegations, but shall bring charges against the police officer only if the department can independently substantiate the allegations absent the sworn statement of the complainant.” (Emphasis added).
No charges based on Cummings’ complaint, or otherwise, were ever brought against Sheldon. Sheldon was not found guilty of any of the allegations made in Cummings’ complaint. When a citizen makes a complaint against an officer, the due process protections of the statute only apply if and when charges are brought against the officer based on the allegations made in the citizen’s complaint.
The City of Munfordville has not adopted the civil service provisions of KRS Chapter 95. The majority opinion in essence construes KRS 15.520, et. seq., as creating a back door to the civil service provisions. This is contrary to the intent of the statute, which is to: (1) provide the ordinary citizen a means of redress of alleged grievances against police officers covered by the statute; and (2) provide the police officer against whom a citizen’s grievance is filed, certain due process protections when either administrative or criminal charges are brought against the officer based on the allegations contained in a citizen’s complaint.